DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over [Chang, US 2019/0223545] in view of [Moretti, US 2004/0006888].

Regarding claim 1:
Chang teaches (Figs. 1-22):
A moisture-permeable waterproof shoe (“moisture-permeable waterproof shoe 100”; paragraph 39), comprising: an upper unit (“upper 10”; paragraph 40) defining an inner space (“receiving space 11”; paragraph 40) having a top open end (“having a top open end”; paragraph 8) and a bottom closed end (“has a sock shape”; paragraph 40; see also Fig. 17 showing upper 10 wrapping around entire foot-receiving cavity); an inner sleeve unit (“shoe-like inner sleeve 24”; paragraph 47) fixedly disposed in said inner space (“adhere the shoe-like inner sleeve and the upper together”; paragraph 14) and including a moisture-permeable waterproof shoe-like inner sleeve (“shoe-like inner sleeve 24”; paragraph 47) having an inner sleeve bottom surface (shown prominently in in Fig. 11) and defining a wearing space that has a top open end and a bottom closed end (“defining a wearing space that has a top open end and a closed bottom end”; paragraph 10) a sheet (“main waterproof strip 31”; paragraph 42) having a top surface fixedly connected to said inner sleeve bottom surface (“fixedly connected to the outer surface of the shoe-like inner sleeve”; paragraph 48) and an outsole unit (“sole 50”; paragraph 40) fixedly connected (via adhesive 90 which forms adhesive layer 91; paragraph 54; see also Fig. 18) to an underside of said upper unit (see particularly Fig. 18).
Chang does not expressly teach the sheet is a thermoplastic polyurethane (TPU) sheet having a top surface fixedly connected to said inner sleeve bottom surface by a high-frequency welding method; 
Chang, in referring to the sheet, describes a function thereof: “main waterproof strip 31…can enhance the waterproof effect of the entire shoe-like inner sleeve 24” (paragraph 49).
Chang does not expressly disclose a material of construction for said sheet; moreover, Chang does not expressly describe how the sheet is fixedly connected to the inner sleeve bottom surface.  Rather, Chang describes it as “fixedly connected” (paragraph 48).
Chang does, however, teach a high-frequency welding method (“step 230…mating edges…are ultrasonically welded to each other”; paragraph 46) in reference to fixedly connecting inner sleeve structure (wherein it is known in the art, see extrinsic references [Berend, US2014/0223768; paragraph 44] and [Follet, US 2014/0196316; paragraph 78], that ultrasonic welding is high-frequency welding).  Thus Chang at least suggests high-frequency welding in relation to the sleeve.
Moreover, Chang teaches TPU (“thermoplastic polyurethane (TPU)”; paragraph 41) is an appropriate material of construction for “waterproof membrane 206” (paragraph 41).  Thus Chang at least suggests TPU as an appropriate material for a waterproof sleeve element.
Chang further teaches the embodiment of Chang is appropriate for modification: “ it is understood that this disclosure is not limited to the disclosed embodiment but is intended to cover various arrangements included within the spirit and scope of the broadest interpretation so as to encompass all such modifications and equivalent arrangements” (paragraph 64).
	Moretti, however, teaches (Figs. 1-6) a moisture-permeable waterproof shoe (“shoe…10”; paragraph 22) wherein a sheet (“peripheral element 20”; paragraph 27) configured to “seal the stitched seams 15” (paragraph 27) comprises “TPU (thermoplastic polyurethane)” (paragraph 27); moreover Moretti teaches high-frequency welding as appropriate for sealing said sheet to other shoe material: “peripheral element 20 can be sealed…to the…seams 15 by…known methods (high frequency…)” (paragraph 31).  Moreover, Moretti teaches the sheet is appropriate for imparting waterproofness to the shoe: “upper 12 is sealed with the peripheral element 20 and with the sole layer 11, so that the connecting stitched seams 15 cannot convey water into the inner sole” (paragraph 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of Chang such that sheet is a thermoplastic polyurethane (TPU) sheet, as in Moretti, and its method of fixed connection to the sleeve is a high frequency welding method, as in Moretti, in order to impart waterpoofness to the shoe, as taught by Moretti (paragraph 36), thus achieving a motivation taught by Chang i.e. “main waterproof strip 31…can enhance the waterproof effect of the entire shoe-like inner sleeve 24” (paragraph 49).
In adopting the modification taught by Moretti, one would arrive at the sheet is a thermoplastic polyurethane (TPU) sheet having a top surface fixedly connected to said inner sleeve bottom surface by a high-frequency welding method as claimed insofar as the modified surfaces would be so fixedly connected.

Regarding claim 7:
Chang in view of Moretti teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
	Chang further teaches further comprising an adhesion layer (“adhesive layer 71”; paragraph 52) adhered between an inner surface of said upper unit and an outer surface of said inner sleeve unit (“adhesive 70 between the upper 10 and the shoe-like inner sleeve 24 is solidified to form an adhesive layer 71, so that the upper 10 and the shoe-like inner sleeve 24 are tightly adhered to each other”; paragraph 52; see also particularly Fig. 18)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Chang, US 2019/0223545] and [Moretti, US 2004/0006888] as applied to claim 1 and further in view of [Chen, US 2004/0049942].
Chang in view of Moretti teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
Chang does not expressly teach wherein said TPU sheet has a thickness ranging from 0.2 mm to 0.3 mm.
However, Chen teaches a moisture-permeable waterproof shoe (“waterproof shoe”; paragraph 27) comprising a “sealing unit 50” (paragraph 32) wherein an “upper…waterproof sealing member…51” (paragraph 32) is attached “along the stich seam 11” (paragraph 32).  See also the figurative depiction of member 51 in relation to seam 11 in Fig. 3.
Chen further teaches the thickness of said waterproof sealing member is “about 0.2 mm to 1 mm” (paragraph 32).  Chen further teaches “The upper waterproof member 51 is attached…so as to prevent water from entering the shell 30 through the stitch seam 11” (paragraph 32).
Because Chen is concerned with moisture-permeable waterproof shoe seam waterproofness and provides a range of sealing member thickness to achieve such a property, the claimed diameter range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed diameter values through routine experimentation in order to provide desired degree of waterproofness of the seam. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Chang in such a manner as to provide the TPU sheet has a thickness ranging from 0.2 mm to 0.3 mm because the claimed range is merely an optimum or workable range and the thickness is expected to affect waterproofness properties of the shoe.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over [Chang, US 2019/0223545] and [Moretti, US 2004/0006888] as applied to claim 1 and further in view of [Follet, US 2014/0196316].
Chang in view of Moretti teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
Chang does not expressly teach wherein said inner sleeve unit further includes a hot melt adhesive layer adhered between said inner sleeve bottom surface and said top surface of said TPU sheet by the high-frequency welding method.
	However, Follet teaches a high frequency welding method “used in conjunction with a hot melt adhesive” to join separate layers of footwear material (paragraph 78).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner sleeve unit of the modified Chang such that its inner sleeve unit further includes the hot melt adhesive layer of Follet adhered between said inner sleeve bottom surface and said top surface of said TPU sheet by the high-frequency welding method, as the hot melt adhesive is used in conjunction with high-frequency welding in Follet, in order to yield the predictable result of arriving at a stronger and more durable weld owing to the adhesive properties of the hot melt adhesive.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Chang, US 2019/0223545] (hereinafter Chang ‘545) and [Moretti, US 2004/0006888] as applied to claim 1 and further in view of [Chang, US 2018/0153257] (hereinafter Chang ‘257).
Chang ‘545 in view of Moretti teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
Chang ‘545 further teaches wherein said moisture-permeable waterproof shoe-like inner sleeve is made from a tailored sheet (“substrate 20”; paragraph 40) that includes a lining layer (“lining layer 201”; paragraph 40), a surface cloth layer (“outer fabric layer 204”; paragraph 40) positioned on an outer side of said lining layer, a foam layer (“foam layer 202”; paragraph 40) fixedly connected between said lining layer and said surface cloth layer, and a moisture-permeable waterproof layer (“moisture-permeable waterproof membrane 206”; paragraph 40) fixedly connected to an outer side of said surface cloth layer. Refer particularly to paragraph 40 and Fig. 12 which describe and show the orientation of said layers as claimed.
Chang ‘545, however, does not expressly teach that the lining layer is a lining cloth layer.
However, Chang ‘257 teaches a lining layer for a shoe comprising a waterproof sleeve, wherein the lining layer is a cloth layer: “The sock lining 23 is a one-piece woven sock that is soft to touch, that has a certain thickness and that has a pattern structure. Through this, the sock lining 23 can provide the functions of sweat absorption, keeping warmth and shock absorption…so that the wearer's foot can achieve wearing comfort”; paragraph 23.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of Chang ‘545 such that its lining layer is a lining cloth layer, as in Chang ‘257, in order to afford comfort to a wearer’s foot, as taught by Chang ‘257.
	In adopting the modification, one would arrive at the claimed limitations insofar as the modified lining layer is a lining cloth layer, and it is so configured as claimed.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over [Chang, US 2019/0223545], [Moretti, US 2004/0006888], and [Chang, US 2018/0153257] as applied to claim 4 and further in view of [Sheets, US 2003/0009908].

Regarding claim 5:
	Chang ‘545 in view of Moretti and Chang ‘257 teach the moisture-permeable waterproof shoe as claimed in claim 4, as set forth above.
	Chang ‘545 further teaches:
wherein said tailored sheet includes a main sheet portion (“main body 22”; paragraph 43) having a front convex edge (front convex portion 221”; paragraph 43) and a rear concave edge (“rear concave portion 223 has an inwardly curved edge 2231”; paragraph 43); and two side wing portions (two wing portions 23”; paragraph 43) symmetrically disposed on two 15opposite sides of said main sheet portion and integrally connected to said main sheet portion, each of said side wing portions having a lateral seaming edge (lateral edges 231”; paragraph 46), a front curved seaming edge (front curved edge 232 of each wing portion”; paragraph 45) connected between said lateral seaming edge and one end of said front convex edge, and 20a rear seaming edge (rear mating edges 2232”; paragraph 43) connected between said lateral seaming edge and one end of said rear concave edge; and wherein said front curved seaming edges of said side wing portions are joined to said front convex edge (front curved edge 232 of each wing portion 23 is ultrasonically welded to a periphery of the front convex portion 221”; paragraph 46), said lateral seaming edges of said side wing portions are joined 25joined to each other (“wing lateral edges 231 of the wing portions 23 are ultrasonically welded to each other”; paragraph 46), and said rear seaming edges of said side wing portions are joined to each other (rear mating edges 2232 of the main body 22 are ultrasonically welded to each other”; paragraph 46) to thereby form said moisture-permeable waterproof shoe-like12 inner sleeve.
While Chang ‘545 teaches said edges are joined together, Chang ‘545 does not expressly teach that said edges are sewn to each other.  Rather, Chang teaches they are “done by ultrasonic welding” (paragraph 59).
	However, Sheets teaches a moisture-permeable waterproof shoe-like inner sleeve (“footwear liner 10”; paragraph 27) wherein the edges are sewn to each other (two sides connected at a front seam and a back seam by stitching, an inner bottom piece connected to the two sides along a bottom seam by stitching”; paragraph 7; see also paragraphs 28 and 31).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of the modified Chang ‘545 such that its edges are sewn to each other, as they are in Sheets, as a simple substitution of one known element (the ultrasonically welded seams of Chang ‘545) for another (the sewing seams of Sheets) to obtain the predictable result of a durably joined inner sleeve.
	In adopting this modification, one would arrive at the claimed limitations insofar as the claimed edges would be so sewn.

	Regarding claim 6:
	Chang ‘545 in view of Moretti, Chang ‘257, and Sheets teach the moisture-permeable waterproof shoe as claimed in claim 5, as set forth above.
The modified Chang ‘545 further teaches:
said inner sleeve unit further includes a waterproof element set disposed on an outer surface of said moisture-permeable waterproof shoe-like inner sleeve, said waterproof element set including two first waterproof strips (two first auxiliary waterproof strips 32”; paragraph 42) and a second waterproof strip (the combined elements 33; i.e. both of “two second auxiliary waterproof strips 33”; paragraph 42); 10one of said first waterproof strips extends along and covers a seam formed between said front curved seaming edge of one of said side wing portions and said one end of said front convex edge of said main sheet portion (“Each first auxiliary waterproof strip 32 is fixedly connected to the outer surface of the shoe-like inner sleeve 24 at a position corresponding to the junction of the front curved edge 232 of each wing portion 23”; paragraph 48), and the other one of said first waterproof 15strips extends along and covers a seam formed between said front curved seaming edge of the other one of said side wing portions and the other end of said front convex edge of said main sheet portion (“Each first auxiliary waterproof strip 32 is fixedly connected to the outer surface of the shoe-like inner sleeve 24 at a position corresponding to the junction of the front curved edge 232 of each wing portion 23”; paragraph 48); said second waterproof strip extends along and 20covers a seam formed between said rear seaming edges of said side wing portions (“Each second auxiliary waterproof strip 33 is fixedly connected to the outer surface of the shoe-like inner sleeve 24 at a position corresponding to the junction of each rear curved edge 233 and the respective lateral connecting edge 2233 so as to cover the same, as shown in FIG. 10. The second auxiliary waterproof strips 33 interlace with a rear end of the main waterproof strip 31.”; paragraph 48; see also below annotated Fig. 10-a of Chang ‘545 wherein a portion of the combined elements 33 that extends along and covers said seam is identified) and said top surface of said TPU sheet (recall the modification taught by Moretti is modifying “waterproof strip 31” to be the TPU sheet; refer to above treatment of claim 1) seals a seam formed between said lateral seaming edges of said side wing portions which is located at said inner sleeve bottom 25surface (“main waterproof strip 31 is fixedly connected to the outer surface of the shoe-like inner sleeve 24 at a position corresponding to…the junction of the wing lateral edges 231 so as to cover the same”; paragraph 48).

    PNG
    media_image1.png
    883
    869
    media_image1.png
    Greyscale


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[Bastianelli, US 2010/0011619] teaches a moisture permeable waterproof shoe comprising a sheet (“insole sealing gasket 360”) between upper material and a bootie.
[Bongers, US 2019/0297991] teaches a moisture permeable waterproof shoe comprising a TPU sheet between a liner and an upper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732